                           UNITED STATES DISTRICT COURT
                                             for the
                                  Southern District of the Indiana

United States of America                 )
         v.                              )                       Case No. 1:17CR00064-001
Terrence Tinsley                         )                       USM No. 15707-028

                                                                 Pro Se
Date of Original Judgment: 12/12/2017                            Defendant’s Attorney


      Order Regarding Motion for Sentence Reduction Pursuant to the First Step Act of 2018

Upon motion of the defendant for a reduced sentence based on the First Step of Act of 2018, and having
considered such motion,

IT IS ORDERED that the motion is:

☒ DENIED ☐ GRANTED

I. COURT DETERMINATION OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018:

Previous Sentence Imposed: 212 months                    Amended Sentence:
Previous Supervised Release Term Imposed: 8 years        Amended Supervised Release Term:
Previous Underlying Sentence Imposed:                    Amended Underlying Sentence:

II. SENTENCE RELATIVE TO AMENDED TERMS:

☐ Conditions of supervised release set forth in judgment are to remain in effect.
☐ Conditions of supervised release set forth in judgment are to remain in effect, with the following
modifications:

III. ADDITIONAL COMMENTS:

The First Step Act has no impact on Mr. Tinsley’s sentence and therefore the Court does not have any
legal authority to modify or reduce his sentence at this time.

IT IS SO ORDERED.

               10/31/2019
Order Date: _________________                             _______________________________
                                                           SARAH EVANS BARKER, JUDGE
                                                           United States District Court
 Distribution:                                             Southern District of Indiana

 Counsel of record via CM/ECF

 Terrence Tinsley, #15707-028
 Federal Correctional Institution Pekin
 P.O. Box 5000
 Pekin, IL 61555
